United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-3865
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
Kevin Scott Miller,                       * Eastern District of Missouri.
                                          *
             Appellant.                   *     [UNPUBLISHED]
                                          *
                                     ___________

                              Submitted: October 19, 2007
                                 Filed: November 1, 2007
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Kevin Scott Miller appeals the 77-month prison sentence the district court1
imposed after he pleaded guilty to being a felon in possession of a firearm, in violation
of 18 U.S.C. § 922(g)(1). He argues only that his prior conviction for driving while
intoxicated should not be considered a crime of violence within the meaning of
U.S.S.G. § 2K2.1(a). Acknowledging this court’s previous holding to the contrary,
see United States v. Wells, 469 F.3d 716, 720-21 (8th Cir. 2006), Miller asks us to


      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
overrule that precedent. This we cannot do. See United States v. Wright, 22 F.3d
787, 788 (8th Cir. 1994) (panel of this court is bound by prior Eighth Circuit decision
unless prior decision is overruled by this court sitting en banc). Accordingly, we
affirm.
                       ______________________________




                                         -2-